Citation Nr: 1139190	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-16 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating greater than 20 percent for service-connected left foot exostectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, wherein the RO awarded service connection for degenerative changes for the distal metatarsals of the left foot and assigned a noncompensable evaluation, effective from April 7, 2007.  The Veteran disagreed with the disability rating assigned.

In a May 2008 rating decision, the RO recharacterized the Veteran's service-connected disability as a left foot exostectomy and increased his disability rating to 20 percent, effective April 7, 2007.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  (Awards of temporary total ratings under 38 C.F.R. § 4.30 have been made during the pendency of this claim.  The Board's analysis contemplates the schedular rating awarded for periods other than when a 100 percent rating was in effect.)


REMAND

The last VA compensation examination concerning the Veteran's service-connected left foot disability was conducted in September 2008.  At that time, the Veteran complained of left foot pain and limitation of motion.  It was noted that the Veteran had been treated for left foot pain in service and after service he was diagnosed as having a stress fracture of navicular bone.  He has undergone multiple surgeries, most recently in March 2008 at which time had an arthrodesis of the left talonavicular joint and left lateral ankle stabilization.  The examiner noted that the Veteran's disability had become progressively worse since onset and his response to current treatments was poor.  He had limitation of motion of the left foot and ankle, causing a limp with ambulation and increased pain and swelling.  (Service connection for a left ankle disability was granted in December 2008 and is not part of the current appeal.)

Physical examination of the left foot revealed objective evidence of painful motion with dorsiflexion, swelling, tenderness over the dorsal aspect of the navicular bone, weakness with passive flexion and extension, and callosities demonstrative of abnormal weight bearing.  Instability and swelling were not noted.  It was recorded that the Veteran was able to stand for 15-30 minutes and able to walk for one-quarter mile.  Shoe inserts were used to help stabilize the feet with ambulation.  The Veteran reported weekly flare-ups lasting less than one day brought on by prolonged walking or standing.  Increased pain during flare-ups made it difficult to ambulate with stepping.  

X-rays revealed two orthopedic screws into the navicular bone and talus as well as an orthopedic screw across the navicular bone.  No acute fracture or dislocation was identified in the bones of the left foot.  

The examiner documented that the Veteran had been unemployed for one to two years, noting that due to his last foot surgery he was unable to stand or walk for prolonged periods of time.  The examiner indicated that the Veteran's left foot disability had significant occupational effects on account of his decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Here, the Board finds that the issue of entitlement to TDIU was raised by the record.  Specifically, the issue was raised by September 2008 VA examination report wherein it was noted that the Veteran was unemployed and that his left foot disability had significant occupational effects.

The Board notes that it may not deny TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537   (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  Here, although the September 2008 examiner indicated that the Veteran's left foot disability impacted his ability to work, no VA examination conducted during the pendency of the Veteran's appeal specifically assessed the Veteran's employability, based on both an assessment of all his service-connected disabilities and his educational and occupational history and experience.  Given the absence of relevant clinical information regarding the Veteran's employability, the Board finds that the current medical evidence of record is inadequate to address the Veteran's claim for a higher rating.  Further development is, therefore, necessary.  An examination is also necessary given that three years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  

Accordingly, the claim must be remanded for the Veteran to be afforded another VA compensation examination to more definitively assess the current nature and degree of his service-connected left foot disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As part of VA examination to be afforded on remand, the examiner should be requested to provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.  

It also appears that the Veteran began physical therapy treatment related to his foot and/or foot disabilities in September 2008.  It is unclear whether that physical therapy was conducted at a VA medical center (VAMC) or a private facility.  On remand, an attempt should be made to secure the Veteran's physical therapy records.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his left foot disability since April 2007.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should specifically request from the Veteran that he provide the full name, address, and date(s) of treatment for the facility where he reportedly received physical therapy treatment beginning in September 2008.  Following receipt of that information, the AOJ should contact the facilities in question, with a request that copies of any and all records pertaining to the Veteran on file be provided to the AOJ. The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA. 

2.   Upon completion of the above-requested development, the Veteran should be scheduled for a VA examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies, including x-rays, should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the left foot disability.  As part of the evaluation, the examiner should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should offer an opinion, based on his or her best medical judgment, as to whether the Veteran's left foot disability is "moderate," "moderately severe," or "severe."  A complete rationale should be provided.  

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected disabilities.  (In addition to his left foot exostectomy, the Veteran is service connected for a left ankle disability secondary to his service-connected left foot disability.)  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, particularly with respect to the request that the examiner provide an opinion, based on his or her best medical judgment, as to whether the Veteran's left foot disability is "moderate," "moderately severe," or "severe," it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 20 percent for the Veteran's service-connected left foot disability.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU claim if this benefit is not granted.)

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

